          Case 1:19-cr-00197-NONE-SKO Document 20 Filed 07/13/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00197-NONE-SKO
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION
                                                         REGARDING EXCLUDABLE TIME PERIODS
13                          v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                         ORDER
14   WALTER RYAN KEITH
                                                         CURRENT DATE: July 20, 2020
15                                Defendant.             TIME: 1:00 p.m.
                                                         COURT: Hon. Sheila K. Oberto
16

17                                             STATUS REPORT
18          Defendant WALTER RYAN KEITH (“defendant”) was arraigned on September 20, 2019, and
19 was ordered released to a third party custodian with conditions. Doc. No. 3. The government represents

20 that Attorney Mark W. Coleman has received all discovery in this matter. Counsel have discussed the
21 case and the government has made a plea offer to defendant via counsel.

22                                               STIPULATION
23          This case is set for status conference on July 20, 2020. On May 13, 2020, this Court issued
24 General Order 618, which suspends all jury trials in the Eastern District of California until further

25 notice, and allows district judges to continue all criminal matters. This and previous General Orders

26 were entered to address public health concerns related to COVID-19.
27          Although the General Orders address the district-wide health concern, the Supreme Court has
28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00197-NONE-SKO Document 20 Filed 07/13/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his
10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00197-NONE-SKO Document 20 Filed 07/13/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant

 5 WALTER RYAN KEITH, by and through defendant’s counsel of record, Mark W. Coleman, hereby

 6 stipulate as follows:

 7          1.      By previous order, this matter was set for status on July 20, 2020.

 8          2.      By this stipulation, defendants now move to continue the status conference until October

 9 19, 2020, and to exclude time between July 20, 2020, and October 19, 2020, under Local Code T4.
10          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

11 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

12 agree and stipulate, and request that the Court find the following:

13                  a)      The government asserts the discovery associated with this case includes over 300

14          pages of reports and photographs, as well as a recorded interview with the defendant; all

15          discovery has been provided to Attorney Coleman.

16                  b)      The government has provided a plea offer to the defendant through Attorney

17          Coleman.

18                  c)      Counsel for defendant desires additional time to consult with his client, to review

19          the current charges, to conduct investigation and research related to the charges, to review and

20          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

21          motions, and to otherwise prepare for trial.

22                  d)      Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny them the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                  e)      The government does not object to the continuance.

26                  f)      Based on the above-stated findings, the ends of justice served by continuing the

27          case as requested outweigh the interest of the public and the defendant in a trial within the

28          original date prescribed by the Speedy Trial Act.

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00197-NONE-SKO Document 20 Filed 07/13/20 Page 4 of 4


 1                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 2          et seq., within which trial must commence, the time period of July 20, 2020 to October 19, 2020,

 3          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4],

 4          because it results from a continuance granted by the Court at defendant’s request on the basis of

 5          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 6          of the public and the defendant in a speedy trial.

 7          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11
     Dated: July 13, 2020                                     MCGREGOR W. SCOTT
12                                                            United States Attorney
13
                                                              /s/ JESSICA A. MASSEY
14                                                            JESSICA A. MASSEY
                                                              Assistant United States Attorney
15

16
     Dated: July 13, 2020
17                                                            /s/ MARK W. COLEMAN
                                                              per email authorization
18                                                            MARK W. COLEMMAN
                                                              Counsel for Defendant
19                                                            WALTER RYAN KEITH
20
21                                          FINDINGS AND ORDER
22
     IT IS SO ORDERED.
23

24 Dated:        July 13, 2020                                     /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
